Citation Nr: 0210237	
Decision Date: 08/22/02    Archive Date: 08/29/02	

DOCKET NO.  99-22 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 18, 
1996, for the award of service connection for 
hyperthyroidism, Hashimoto's thyroiditis, to include a claim 
of clear and unmistakable error in a December 1976 rating 
decision.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to September 1976.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO) decision that 
granted service connection for hyperthyroidism, Hashimoto's 
thyroiditis (hereinafter referred to as "hyperthyroidism").  

The RO awarded the veteran a 10 percent evaluation from 
December 18, 1996.  The veteran's primary contention is a 
dispute with the findings of a December 1976 rating 
determination that denied service connection for enlargement 
of the thyroid gland.  He has contended that this decision 
should be reversed on the basis of clear and unmistakable 
error (CUE).  The Board will address this issue.


FINDINGS OF FACT

1.  In a December 1976 rating decision, the RO denied the 
claim of entitlement to service connection for enlargement of 
the thyroid gland.  The veteran did not appeal that decision.  

2.  The RO's decision of December 1976 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or misapplied.

3.  On December 18, 1996, the veteran requested to reopen the 
claim of service connection for hyperthyroidism.


CONCLUSION OF LAW

An effective date earlier than December 18, 1996, for the 
award of service connection for hyperthyroidism is not 
warranted.  38 U.S.C.A. §§ 5110(a), 7105(c) (West 1991); 
38 C.F.R. §§ 3.105(a), 3.400(q)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On a VA evaluation in November 1976, hyperthyroidism was not 
found.  Based on this examination, in December 1976, the RO 
denied the claim of service connection for enlargement of the 
thyroid gland.  The veteran did not appeal this determination 
to the Board.

On December 18, 1996, the RO received a request from the 
veteran to reopen the previously denied claim of service 
connection for an enlarged thyroid.  On a VA examination in 
September 1998, the examiner stated that there did not appear 
to have been any thyroid disease while the veteran was in the 
service.  The examiner also stated that there would "not seem 
to be any clear evidence of any exacerbation of existing 
thyroid condition while in the service in the opinion of the 
present examiner."  Notwithstanding, based on indications of 
this condition in service, in an April 1999 rating 
determination, service connection was awarded for 
hyperthyroidism, effective December 18, 1996.  The veteran 
appealed the effective date of the award of service 
connection for hyperthyroidism to the Board.  His contentions 
will be addressed below.

II.  Analysis

The Board observes that Congress has amended VA law to, among 
other things, enhance VA's duty to assist a claimant in 
developing facts pertinent to his claim and expand on VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The basis of the veteran's earlier effective date claim is 
CUE and the decision in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to CUE cases.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  In addition, the RO has 
also addressed the law and regulations generally applicable 
to the determination proper effective dates, which it 
provided to the veteran and his representative in the October 
1999 statement of the case.  Because the effective date 
determination is predicated on evidence already of record, 
there is no reasonable basis for affording the veteran 
additional assistance in developing his claim.  Accordingly, 
the Board finds it may proceed with the adjudication of the 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  The Court has held that for there to be a valid 
claim of CUE, either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find that VA committed 
administrative error during the adjudication process.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

The Court has stated that CUE is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  In addition, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at that time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242 (1994).  To raise a valid claim of CUE an 
appellant must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 
6 Vet. App. 162 (1994).  The error must be of fact or of law, 
that when called to the attention of the later reviewers 
compels the conclusion, that reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Id. at 43.  A disagreement as to how the 
facts were weighed or evaluated cannot form the basis of a 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92 (1995).

The appellant was notified of the RO's rating decision of 
December 1976 by letter.  He did not file a notice of 
disagreement with this rating decision, and it became final.  
38 U.S.C.A. § 7105(c).

At a hearing before a hearing officer at the RO in May 2000, 
it was contended that the VA in 1976 failed in its duty to 
assist the veteran.  It appears that the veteran's 
representative is contending that an additional medical 
evaluation should have been performed in order to determine 
whether or not the veteran had hyperthyroidism at that time.  
She essentially argues that when the rating specialist in 
1976 saw that the case was not properly developed, the RO 
should have returned the case back to the VA hospital and 
completed additional development.  It is asserted that the 
failure to assist the veteran rendered the determination not 
final.   

The representative cites the decision in Hayre v. West, 
188 F.3d 1327, 1330 (Fed. Cir. 1999) in support of her 
argument on appeal.  The Board notes that the U. S. Court of 
Appeals for the Federal Circuit has recently ordered en banc 
consideration of the continuing validity of the Hayre 
determination in Cook v. Principi, 275 F.3d 1365, 1366 (Fed. 
Cir. 2002).  The determination in Hayre was an extremely 
narrow decision, indicating that there is a breach in the 
duty to assist only when the VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and there is a failure to provide the claimant with 
notice explaining the deficiency when these records are not 
located.  In such limited situation, the claim does not 
become final for purposes of an appeal.  Hayre, 188 F.3d at 
1333.  

Such a situation never existed in this case.  That is, 
service medical records before the RO in 1976 appear 
complete.  There is no evidence that the RO failed to obtain 
pertinent service medical records specifically requested by 
the claimant or failed to provide the claimant with notice 
explaining such a failure.  The representative does not cite 
any service records she believes were not in the possession 
of the RO in 1976 that would provide a basis for an award of 
service connection for hyperthyroidism.  There is no 
indication of additional service medical records received at 
the RO following 1976.  As a result, there is no basis to 
assume that the 1976 decision has been vitiated in light of 
the determination in Hayre.  

The Board concludes that there was no CUE in the December 
1976 rating decision in denying entitlement to service 
connection for an enlargement of the thyroid gland.  In 
reviewing the appellant's contentions, the Board finds that 
the allegations of CUE in the December 1976 rating decision 
are based essentially on a disagreement as to how the facts 
were then weighed or evaluated.  As indicated above, this 
cannot form the basis for a valid claim of CUE.  The evidence 
before the RO in December 1976 included a VA evaluation dated 
November 1976, which did not indicate an enlargement of the 
thyroid gland.  In view of the foregoing, the Board finds 
that there was a plausible basis for the RO to conclude in 
December 1976 that the evidence of record did not establish 
the existence of the disorder.  

After a review of the evidence of record, the undersigned 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE.  The contentions amount to a 
disagreement of the outcome of this decision.  The veteran 
has not set forth any valid basis for a finding of error or 
any indication why the result of this decision would have 
different but for an alleged error.  Accordingly, the claim 
of CUE must be denied.  

In this case, the veteran petitioned to reopen his previously 
denied claim of service connection for hyperthyroidism on 
December 18, 1996.  Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(q)(ii), the effective date of a claim received after 
a prior final disallowance will be the date of the claim or 
the date entitlement arose, whichever is later.  The Board 
has reviewed the record in detail and has found no evidence 
of a previous petition to reopen the claim before 
December 18, 1996.  Accordingly, this claim of entitlement to 
an earlier effective date for service connection for 
hyperthyroidism is denied.


ORDER

An effective date earlier than December 18, 1996, for the 
award of service connection for hyperthyroidism, Hashimoto's 
thyroiditis, is denied.



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

